         Case 1:21-cr-00140-PKC Document 29 Filed 06/23/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 23, 2021
                              Application Granted. The conference originally scheduled for
By ECF                        June 28, 2021 is adjourned to July 26, 2021 at 3:00 p.m. Time
                              is excluded under the speedy trial act until 7/26/21 for the reasons
The Honorable P. Kevin Castel
                              set forth in the government letter dated June 23, 2021.
United States District Judge
                              SO ORDERED.
Southern District of New York
                              Dated: /2021
500 Pearl Street
New York, New York 10007

       Re:     United States v. Thomas Bistritz, 21 Cr. 140 (PKC)

Dear Judge Castel:

        The Government writes respectfully to request that, in order to permit the parties additional
time to discuss a potential pretrial disposition in this case, the Court adjourn for approximately
thirty (30) days the conference in the above-captioned matter currently scheduled for June 28,
2021, at 3:00 PM.

      [The Government further requests that the Court exclude time under the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), between June 28 and any newly-scheduled conference, in order to
allow the defendant to continue to review discovery and permit the parties additional time to
discuss a potential pretrial resolution. Defense counsel consents both to the request for an
adjournment and to the exclusion of time. ]

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                              By:     /s/ Jarrod L. Schaeffer
                                                      Samuel P. Rothschild
                                                      Jarrod L. Schaeffer
                                                      Assistant United States Attorneys
                                                      Tel: (212) 637-2504 / 2270

cc: Counsel of Record (via ECF)
